Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 28 October 1822
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de

Monticello
Oct. 28. 22.I will, not, my dear friend, undertake to quote by their dates the several letters you have written me. they have been proofs of your continued friendship to me, and my silence is no evidence of any abatement of mine to you. that can never be while I have breath and recollections so dear to me. among the few survivors of our revolutionary struggles, you are as distinguished in my affections, as in the eyes of the world, & especially in those of this country. you are now, I believe, the Doyen of our military heroes; & may I not say, of the soldiers of liberty in the world? we differ in this. my race is run; while you have three good lustres yet to reach my time; & these may give you much to do. weighed down with years, I am still more disabled from writing by a wrist & fingers almost without joints. this has obliged me to withdraw from all correspondence that is not indispensable. I have written, for a long time, to none of my foreign friends, because I am really unable to do it. I owe them therefore apologies, or rather truths. will you be my advocate with those who complain and especially with mr Tracy, who I hope is in the recovery of health, & enabled to continue his invaluable labors.On the affairs of your hemisphere I have two reasons for saying little. the one that I know little of them: the other that, having thought alike thro’ our lives, my sentiments, if intercepted, might be imputed to you, as reflections of your own. I will hazard therefore but the single expression of assurance that this general insurrection of the world against it’s tyrants will ultimately prevail by pointing the object of government to the happiness of the people and not merely to that of their self-constituted governors.on our affairs little can be expected from an Octogenary, retired within the recesses of the mountains, going nowhere, seeing nobody but in his own house, & reading a single newspaper only, & that chiefly for the sake of the advertisements. I dare say you see & read as many of them as I do. you will have seen how prematurely they have begun to agitate us with the next presidential election. many candidates are named: but they will be reduced to two, Adams & Crawford. party principles, as heretofore will have their weight. but the papers tell you there are no parties now. republicans and federalists forsooth are all amalgamated. this, my friend, is not so. the same parties exist now which existed before. but the name of Federalist was extinguished in the battle of New Orleans; and those who wore it now call themselves republicans. like the fox pursued by the dogs, they take shelter in the midst of the sheep. they see that monarchism is a hopeless wish in this country, and are rallying anew to the next best point, a consolidated government. they are therefore endeavoring to break down the barriers of the state rights, provided by the constitution against a consolidation. hence you will see in the debates of Congress these new republicans maintaining the most ultra doctrines of the old federalists. this new metamorphosis is the only clue which will enable you to understand these strange appearances. they will become more prominent in the ensuing discussions. one candidate is supposed to be a consolidationist, the other a republican of the old school, a friend to the constitutional organisation of the government, and believing that the strength of the members can alone give real strength to the body. and this is the sentiment of the nation, and will probably prevail if the principle of the Missouri question should not mingle itself with those of the election. should it do so, all will be uncertain. this uncertainty however gives me no uneasiness. both are able men, both honest men, and whatever be the bias, the good sense of our people will direct the bowl ultimately to it’s proper point.I learn with great pleasure that you enjoy good health. mine is also good, altho’ I am very weak. I cannot walk further than my garden without fatigue. but I am still able to ride on horseback, and it is my only exercise. that your life may be continued in health and happiness to the term of your own wishes is the fervent prayer of your constant and affectionate friend.Th: Jefferson